                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
     ANGSTROM INDUSTRIAL                       )           Civil Action No. 2:18-cv-01210
     GROUP, LLC.,                              )
                                               )           Magistrate Judge Lisa Pupo Lenihan
                             Plaintiff,        )
                                               )
                        v.                     )           ECF No. 13
                                               )
     BLUME HONEY WATER, et al,                 )
                                               )
                             Defendants.       )


        MEMORANDUM ORDER ON DEFENDANTS BLUME AND BURCHFIELD’S
                    MOTION TO DIMISS AND STRIKE

          Currently pending before this Court is the Motion to Dismiss and Strike (ECF No. 13)

filed by Defendants Blume Honey Water, LLC (“Blume”) and Michele Burchfield

(“Burchfield”) (collectively “Defendants”). The Motion requests that the claims filed against

Defendants by Plaintiff’s Complaint of September 21, 2018 (ECF No. 1), be dismissed or

stricken pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f), respectively. See

Defendant’s Brief in Support, ECF No. 14. Plaintiff has filed a Brief in Opposition thereto (ECF

No. 16), and has filed a Sur-Reply Brief (ECF No. 19-3) in response to Defendant’s Reply (ECF

No. 18). Thus, the motion is ripe for disposition.

          Plaintiff’s Complaint alleges that Angstrom Industrial Group, LLC (“Angstrom”) was

induced to invest significant funds in Blume by Defendants’ fraud and/or negligent

misrepresentations, including as to Blume’s financial condition, potential adverse events (e.g.,

the stability of Blume’s management),1 revenue projections and debts, and intended use of



1
    See, e.g., Complaint, ECF No. 1 at para. 30.
Plaintiff’s investment monies.2 It further alleges that the sale of Blume’s securities was made by

an agent (Additional Defendant Douglas Holmes and affiliated Additional Defendant DHJH

Holdings, LLC) who lacked proper federal and/or state securities licensing. Plaintiff’s allegations

include parties, time periods and content of communications, reliance and loss (e.g, the

substantial decline in value of his “preferred units” in Blume). See ECF No. 1 at 1-7. Based

upon the factual assertions provided:

       Counts I and II of the Complaint allege claims of securities fraud against Defendants

under Rule 10(b)(5) and related “control person” liability against Defendant Burchfield under 15

U.S.C. Section 78t(a). Counts III and IV, respectively, allege Defendants’ related violations of

Michigan (Mich. Comp. Laws Section 451.2501, .2509) and Pennsylvania (70 P.S. 1-401, 1-501)

Blue Sky laws.3 Counts V-VIII contain claims for broker/agent registration violations addressed

to the Additional Defendants, non-parties to the pending Motion. Counts IX-XI are notices of

Angstrom’s optional election of rescission as a proper remedy under Federal (15 U.S.C. Section

78cc), Pennsylvania (70 P.S. 1-501), and Michigan (Mich. Comp. Laws Section 451.2509) law,

respectively. Count XII and XIV are directed to Blume and allege fraud in the inducement and

breach of contract (including by false representations and warranties made in the Unit Purchase

Agreement), respectively. Counts XIII and XV are made against all Defendants and allege Fraud

and Negligent Misrepresentation, respectively. Plaintiff’s claim for relief includes a claim for

punitive damages for common law fraud.



2
 The Court notes Defendants’ objection to Plaintiff’s assertion of reliance on projections of
future revenue given the Unit Purchase Agreement provisions. See Defendants’ Reply Brief,
ECF No. 18 at 1, 3; see also Plaintiff’s Sur-Reply at 3; Unit Purchase Agreement, ECF No. 1,
Ex. 2 and the Exhibits thereto (see, e.g., Ex. D, Risk Factors).
3
 Angstrom is a Michigan limited liability corporation. Blume has its principal place of business,
and Burchfield resides, in Pennsylvania.
                                                 2
                                       Legal Standards

       In considering a Rule 12(b)(6) motion, Federal Courts require notice pleading, as

opposed to the heightened standard of fact pleading. Fed. R. Civ. P. 8(a)(2) requires only “‘a

short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the . . . claim is and the grounds on which it rests.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 554, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)).

       Building upon the landmark United States Supreme Court decisions in Twombly and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), the United States Court of Appeals for the Third Circuit

explained that a District Court must undertake the following three steps to determine the

sufficiency of a complaint:

       First, the court must “tak[e] note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations that, “because they are no
       more than conclusions, are not entitled to the assumption of truth.” Third,
       “whe[n] there are well-pleaded factual allegations, a court should assume their
       veracity and then determine whether they plausibly give rise to an entitlement for
       relief.” This means that our inquiry is normally broken into three parts: (1)
       identifying the elements of the claim, (2) reviewing the Complaint to strike
       conclusory allegations, and then (3) looking at the well-pleaded components of
       the Complaint and evaluating whether all of the elements identified in part one of
       the inquiry are sufficiently alleged.

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Iqbal, 556 U.S. at 675, 679).

       The third step of the sequential evaluation requires this Court to consider the specific

nature of the claims presented and to determine whether the facts pled to substantiate the claims

are sufficient to show a “plausible claim for relief.” Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). “While legal conclusions can provide the framework of a Complaint, they

must be supported by factual allegations.” Id. at 210-11; see also Malleus, 641 F.3d at 560.




                                                  3
       Fraud claims must meet the heightened pleading standard of Fed. R. Civ. P. 9(b),

requiring sufficient specificity to provide the defendant notice of the particular misconduct

claimed against it and reduce the number of frivolous suits. See, e.g., Key Equity Investors, Inc.

v. Sel-Leb Mktg., 2007 WL 2510385 (3d Cir. Sept. 6, 2007). A plaintiff may, however, use any

“means of injecting precision and some measure of substantiation into [his/her] allegations.”

Seville Indus. Machinery v. Southmost Machinery, 742 F.2d 786, 791 (3d Cir.1984) (holding that

Court must apply heightened pleading standards of Rule 9(b) in accordance with rules

underlying purposes - to put defendant on notice of misconduct alleged and to guard against

“spurious charges of immoral or fraudulent behavior”).

       Finally, the courts have the authority to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.P. 12(f). The

standard for striking portions of a plaintiff’s complaint under Rule 12(f) is strict, “only

allegations that are so unrelated to the plaintiffs’ claims as to be unworthy of any consideration

should be stricken.” Johnson v. Anhorn, 334 F.Supp.2d 802, 809 (E.D. Pa. 2004) (quoting

Becker v. Chicago Title Ins. Co., No. Civ. A. 03-2292, 2004 WL 228672, at *6 (E.D. Pa. 2004)).

“[S]triking portions of a plaintiff’s pleadings is a ‘drastic remedy,’ which should be used only

when justice requires it.” Id. As Defendants note, “where a claim for relief is precluded by law,

and there is no outstanding issue of law or fact with respect to availability of the relief, a motion

to strike is a proper method for narrowing . . . damages . . . .” Defendants’ Brief in Support, ECF

No. 14, at 4 (quoting Baldwin v. Peake, 2009 WL 1911040 at *1 (W.D. Pa. July 1, 2009)).




                                                  4
                                               Analysis

        As more fully set forth above, this Court may not dismiss a complaint merely because it

appears unlikely or improbable that Plaintiff can prove the facts alleged or will ultimately prevail

on the merits. Twombly, 550 U.S. at 563 n.8. Instead, this Court must ask whether the facts

alleged raise a reasonable expectation that discovery will reveal evidence of the necessary

elements. Id. at 556. Generally speaking, a complaint that provides adequate facts to establish

“how, when, and where” will survive a motion to dismiss. Fowler, 578 F.3d at 212; see also

Guirguis v. Movers Specialty Servs., Inc., 346 F. App’x. 774, 776 (3d Cir. 2009). In short, a

motion to dismiss should not be granted if a party alleges facts, which could, if established at

trial, entitle it to relief. Twombly, 550 U.S. at 563 n.8.

        Viewed in light of the forgoing pleading standards, this Court finds that—with the

exception of Count XII— the allegations of the Complaint, when taken as true, allow the Court

to draw a reasonable inference that the Defendants may be shown to be liable for the

misconducts alleged in each applicable claim, and that the Complaint meets the standards as

enunciated in Twombly and Iqbal. See also Fowler, 578 F.3d at 210, quoting Iqbal, 129 S.Ct. at

1948. (“To prevent dismissal, all civil complaints must now set out sufficient factual matter to

show that the claim is facially plausible. This then allows the court to draw the reasonable

inference that the defendant is liable for the conduct alleged.”). The Court specifically

concludes, upon review of the Complaint and for reasons aforesaid, that claims are pled “in

nonconclusory fashion”, and with sufficient particularity as to each of their elements, including

causation and loss. Compare Defendant’s Brief in Support, ECF No. 14 at 7. Plaintiff

satisfactorily alleges control person liability against Defendant Burchfield, despite her asserted

minority shareholder status, for reasons set forth in the Complaint and Plaintiff’s Brief in



                                                   5
Opposition. See ECF No. 1; ECF No. 16 at 10-11. Plaintiff also satisfactorily alleges the

relevant Unit Purchase Agreement terms and the breach thereof. See id. As noted above, and

expressly acknowledge by Plaintiff, Counts IX, X and XI are not claims but “notices of

Angstrom’s optional election of rescission as a proper remedy” and will be regarded as such.

See supra, ECF No. 16 at 12-13. Finally, the gist of the action doctrine does not subject

Plaintiff’s claims for fraudulent inducement and negligent misrepresentation to dismissal. For a

full discussion, Defendants are directed to this Court’s Report and Recommendation in

Techinomics, Inc. v. Forest Power & Energy Holding, Inc., 2017 WL 2536969 at *2-3 (W.D. Pa.

May 11, 2017) (adopted at 2017 WL 250661 (W.D. Pa. June 9, 2017)). See also ECF No. 16 at

13-14 (citing Techinomics); id. at 14 (asserting prematurity of motion based on gist of the action

doctrine as Rule permits pleadings in the alternative).

       The Court further concludes that it would be inappropriate to strike Plaintiff’s demands

for a jury trial and punitive damages at this time. A waiver of jury trial for claims “based upon

or arising out of” parties’ written agreement does not preclude Plaintiff’s entitlement to jury trial

for other claims. Compare Defendants’ Brief in Support, ECF No. 14 at 13. Nor are punitive

damages clearly precluded at this juncture. In these respects, as in others, Plaintiff’s responses in

opposition are generally sound. See Plaintiff’s Brief in Opposition, ECF No. 16 at 15-17, and

Sur-Reply, ECF No. 19-3.

       And the Court will, in accordance with Plaintiff’s acknowledgement, dismiss Count XII

of the Complaint as Plaintiff concedes that the Unit Purchase Agreement between Plaintiff and

Defendant Blume precludes Plaintiff’s action against it for common law fraud in the inducement.

See Plaintiff’s Sur-Reply, ECF No. 19-3 at 1-3.




                                                  6
       The Court notes in closing that issues raised in Defendants’ Motion, such as the asserted

falsity of allegations and disputations of fact, are more properly before the Court on a motion for

summary judgment and it would be premature to decide them without allowing Plaintiff an

opportunity to develop the record through the discovery process. Moreover, no Motion for Rule

11 would be appropriate at this time. Compare Defendants’ Brief in Support, ECF No. 14 at 1,

n. 1; Reply Brief, ECF No. 18 at 4, n. 1.

       Accordingly, after due consideration, the Court enters the following Order:


       AND NOW, this 24th day of January, 2019, IT IS HEREBY ORDERED that

Defendants’ Motion to Dismiss and to Strike (ECF No. 13) is

       GRANTED solely as to the dismissal of Count XII of the Complaint; and otherwise

        DENIED without prejudice to Defendants to raise issues set forth therein in a Motion for

Summary Judgment at an appropriate time.




Dated: January 24, 2019                                      BY THE COURT:




                                                             /s/ Lisa Pupo Lenihan
                                                             LISA PUPO LENIHAN
                                                             United States Magistrate Judge




Cc: All counsel of record




                                                 7
